Mr. Presiding Justice Gary delivered the opinion of the Court. The appellant gave his promissory note as accommodation to F. W. Griffin for $600, payable ninety days after date. It was dated February 3, 1895. Griffin changed the date to 13 by writing in 1 before the 3, and indorsed the note to the bank, and the bank has recovered a judgment upon it. In the fore part of April, 1895, the appellant knew that Griffin was found out as a felon. The note, as altered, became due May 14-17. The appellant wrote the following letter: “ Ballou Engraving Machine Company, 65 Nassau Street, New York, May 14, 1805. Globe National Bank, Chicago, Illinois. Gentlemen : I have been expecting to start for Chicago every day for three weeks, but I have been laid up here with bronchitis, which keeps me in pretty close. I will leave on Saturday, stop one day in Detroit, and see you the first of the week. Please hold note until I return, and oblige, Truly yours, H. E. Dick.” Without anything shown in the abstract putting in issue the execution of the note, under Sec. 34, Practice Act, no question arises as to the validity of the note, and therefore all instructions asked, attacking the note, appear to have been rightfully refused. Chapman v. Chapman, 27 Ill. App. 487; S. C., 129 Ill. 386. The judgment is affirmed.